Title: To Thomas Jefferson from Benjamin Henry Latrobe, 13 March 1808
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     The President U.S.
                     Sunday evening 13 Mch 1808
                     
                  
                  Mr. Latrobe offers his most respectful compliments to the President UStates & sends his annual report for consideration. It has taken up the whole of his time & attention for the last two months.—The accounts may be perhaps more clearly stated but their result is correct.—
                  Mr L. will have the honor of waiting on the President on Wednesday morning for his further instructions unless it should be sooner convenient to the Presidt. to see him.—
               